IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :               No. 1968 Disciplinary Docket No. 3
                Petitioner      :
                                :               No. 107 DB 2013
           v.                   :
                                :               Attorney Registration No. 309496
JEFFREY AARON BLAKER,           :
                Respondent      :               (Philadelphia)



                                          ORDER



PER CURIAM:


                           st
       AND NOW, this 1          day of October, 2014, on certification by the Disciplinary

Board that the respondent, Jeffrey Aaron Blaker, who was suspended by Order of the

Court dated November 15, 2013, for a period of one year retroactive to September 18,

2013, has filed a verified statement showing compliance with all the terms and

conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no

other outstanding order of suspension or disbarment, Jeffrey Aaron Blaker is hereby

reinstated to active status, effective immediately.